Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 1 of 7               PageID 16




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JOSHLYNN JONATHAN WHITE,                     )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )   No. 21-1015-JDT-cgc
                                             )
JACKSON-MADISON COUNTY                       )
GENERAL HOSPITAL DISTRICT,                   )
                                             )
      Defendant.                             )
                                             )


        ORDER DISMISSING CASE AND GRANTING LEAVE TO AMEND


      On January 21, 2021, Plaintiff Joshlynn Jonathan White, a prisoner acting pro se,

filed a civil complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 & 3.) The

Court granted leave to proceed in forma pauperis and assessed the $350 civil filing fee

pursuant to the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b). White sues the

Jackson-Madison County General Hospital District (Hospital).

      White, who is incarcerated at the Madison County Criminal Justice Complex (CJC)

in Jackson, Tennessee, alleges he was taken to the Emergency Room (ER) of the Hospital

on October 30, 2020, after being injured in a slip-and-fall incident at the CJC. (ECF No. 1

at PageID 3.) He underwent a CT scan and “other procedures dealing with a slip and fall

matter” and was returned to the ER area. (Id.) White alleges the neck brace the paramedics

had placed on him was then “snatched” from his neck and he was “raised up on the
Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 2 of 7                PageID 17




Hospital’s bed in a very painful and uncomfortable position for over an hour which caused

me to urinate on my person immediately.” (Id.) White asserts he was left in the urine for

over four hours, until he was able to shower on his return to the CJC. (Id.)

       White alleges the Hospital staff’s actions in leaving him in a painful and

uncomfortable position for over an hour amounted to cruel and unusual treatment and

negligently breached the duty of care the Hospital owed to him. (Id. at PageID 4.) White

further alleges he overheard some of the medical staff talking in the next room and someone

said, “what if there’s something really wrong? Let’s do an MRI because it’s better to be

safe than sorry.” (Id.) An MRI was done, and he was discharged back to the CJC. (Id.)

White seeks compensatory damages. (Id. at PageID 5-6.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

                                             2
Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 3 of 7                PageID 18




631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       White has designated his hand-written complaint as an action under 42 U.S.C.

§ 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .



                                             3
Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 4 of 7                   PageID 19




To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       White’s claim for lack of adequate medical care must be analyzed under the Eighth

Amendment.1 Under Estelle v. Gamble, 429 U.S. 97, 104 (1976), “deliberate indifference

to serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of

pain’ ... proscribed by the Eighth Amendment.” However, not “every claim by a prisoner

that he has not received adequate medical treatment states a violation of the Eighth

Amendment.” Id. at 105. To state a cognizable claim, “a prisoner must allege acts or

omissions sufficiently harmful to evidence deliberate indifference to serious medical

needs. It is only such indifference that can offend ‘evolving standards of decency’ in

violation of the Eighth Amendment.” Id. at 106.

       An Eighth Amendment claim consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson v. McMillian, 503 U.S. 1, 8 (1992);

Wilson, 501 U.S. at 298. The objective component of an Eighth Amendment claim based

on a lack of medical care requires that a prisoner have a serious medical need. Blackmore

v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004); Brooks v. Celeste, 39 F.3d 125,




       1
        White is, presumably, a pretrial detainee whose rights actually stem from the Fourteenth
Amendment’s guarantee of due process rather than the Eighth Amendment, which applies to
convicted prisoners. However, except in the excessive force context, constitutional claims
brought by detainees are analyzed in the same manner as those brought by convicted prisoners.

                                               4
Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 5 of 7                PageID 20




128 (6th Cir. 1994). “[A] medical need is objectively serious if it is ‘one that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would readily recognize the necessity for a doctor’s attention.’” Blackmore,

390 F.3d at 897; see also Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005). The Court

will assume, for purposes of this order, that White’s injuries were a serious medical need.

       To establish the subjective component of an Eighth Amendment violation,

a prisoner must demonstrate that the defendant acted with the requisite intent, that is, that

he had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson,

501 U.S. at 302-03. The plaintiff must show that the defendants acted with “deliberate

indifference” to a substantial risk that the prisoner would suffer serious harm. Farmer,

511 U.S. at 834; Wilson, 501 U.S. at 303; Dominguez v. Corr. Med. Servs., 555 F.3d 543,

550 (6th Cir. 2009); Woods v. Lecureux, 110 F.3d 1215,1222 (6th Cir. 1997). “[D]eliberate

indifference describes a state of mind more blameworthy than negligence.” Farmer,

511 U.S. at 835. A defendant cannot be found liable under the Eighth Amendment unless

he subjectively knows of an excessive risk of harm to an inmate’s health or safety and

disregards that risk. Id. at 837.

       White has not sufficiently alleged the subjective component of an Eighth

Amendment violation because he does not identify any person who was responsible for

denying him adequate medical care; the sole Defendant named is the Hospital itself. Even

if White had named a proper Defendant, however, his allegations do not state an Eighth

Amendment claim. Though he alleges Hospital personnel subjected him to cruel and



                                             5
 Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 6 of 7                   PageID 21




unusual treatment by leaving him in a painful position for more than an hour,2 he does not

allege he informed any of the Hospital staff the position of the bed was causing him pain.

White also does not actually allege his injuries were improperly treated or exacerbated by

the Hospital staff’s actions.3 Thus he has failed to allege that any Hospital personnel knew

of a substantial risk of serious harm to White’s health or safety and deliberately disregarded

that risk.4

       For these reasons, White’s complaint fails to state a claim on which relief may be

granted and is subject to dismissal.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with




       2
         The fact that White urinated on himself and was not cleaned up undoubtedly was
uncomfortable and embarrassing, but does not rise to the level of an Eighth Amendment
violation. He does not contend it caused him any actual harm.
       3
           White does not state what the CT and MRI showed, if anything.
       4
       As noted, White’s allegations of negligence do not suffice to establish the subjective
component of an Eighth Amendment claim. Farmer, 511 U.S. at 835.

                                                6
Case 1:21-cv-01015-JDT-cgc Document 5 Filed 01/25/21 Page 7 of 7                  PageID 22




due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that White should be given an opportunity to amend his complaint.

       In conclusion, the Court DISMISSES White’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend, however, is GRANTED. Any amendment must be filed

within twenty-one days after the date of this order, on or before February 15, 2021.

       White is advised that an amended complaint will replace the original complaint and

must be complete in itself without reference to the prior pleadings. The text of the amended

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. All claims alleged in an amended complaint must arise from the

facts alleged in the original complaint. Each claim for relief must be stated in a separate

count and must identify each defendant sued in that count. If White fails to file an amended

complaint within the time specified, the Court will dismiss the case with prejudice in its

entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              7
